

117 HR 789 IH: Aid and Attendance Support Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 789IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Allred (for himself, Mr. Panetta, and Mr. Pappas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to increase the amount of certain payments during the emergency period resulting from the COVID–19 pandemic.1.Short titleThis Act may be cited as the Aid and Attendance Support Act. 2.Increase of amount of certain Department of Veterans Affairs payments during emergency period resulting from COVID-19 pandemic(a)In generalDuring the covered period, the Secretary of Veterans Affairs shall apply each of the following provisions of title 38, United States Code, by substituting for each of the dollar amounts in such provision the amount equal to 125 percent of the dollar amount that was in effect under such provision on the date of the enactment of this Act:(1)Subsections (l), (m), (r), and (t) of section 1114.(2)Paragraph (1)(E) of section 1115.(3)Subsection (c) of section 1311.(4)Subsection (g) of section 1315.(5)Paragraphs (1) and (2) of subsection (d) of section 1521.(6)Paragraphs (2) and (4) of subsection (f) of section 1521.(b)Treatment of amountsAny amount payable to an individual under subsection (a) in excess of the amount otherwise in effect shall be in addition to any other benefit or any other amount payable to that individual under any provision of law referred to in subsection (a) or any other provision of law administered by the Secretary of Veterans Affairs.(c)Covered periodIn this section, the covered period is the period that begins on the date of the enactment of this Act and ends 60 days after the last day of the emergency period (as defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1))) resulting from the COVID-19 pandemic.